ePlus inc.
Restricted Stock Unit Award Agreement


Name of Participant:
Grant Number:
Number of Restricted Units:
Form of Payment of the Award:
Grant Date:


1.  
Restricted Stock Unit Award – Terms and Conditions.  This Agreement confirms the
grant under and subject to the provisions of the ePlus inc. 2008 Employee
Incentive Plan (the “Plan”) and upon the terms and conditions set forth herein
(“Terms and Conditions”) to the above-named participant of the number of
Restricted Stock Units set forth above (such units, as may be adjusted in
accordance with Section 4 of these Terms and Conditions, the “Restricted
Units”). This Agreement does not constitute ownership of any shares of Common
Stock of ePlus inc. (the “Company”) or confer any rights associated with the
ownership of shares, except as expressly set forth herein. This grant is subject
in all respects to the applicable terms of the Plan. At all times, each
Restricted Unit shall be equal in value to one share of common stock, $0.01 par
value per share (the “Common Stock”), of the Company (a “Share”). A copy of the
Plan (or related Prospectus delivered to you with this Agreement) may be
obtained at no cost by contacting the HR Department at hr@eplus.com.

 
2.  
Restriction Period.  For purposes of this Agreement, the Restriction Period is
the period beginning on the grant date and ending on [INSERT VESTING DATE(S)]
or, if earlier, upon termination of employment as the result of participant’s
death or Disability or upon a Change in Control, as defined in the Plan,
provided participant is in employment with the Company on the date of the Change
in Control (the “Restriction Period”).

 
3.  
Payout of Award. Provided the award has not previously been forfeited, within
two and one-half months after the expiration of the Restriction Period and upon
the satisfaction of the applicable tax withholding obligations, (i) if the award
is to be paid in Shares, the Company shall issue to the participant the number
of Shares underlying the Restricted Units as of the date of the expiration of
the Restriction Period; or (ii) if the award is to be paid in cash, the Company
shall pay to the participant a single lump sum cash payment equal to the Fair
Market Value (as defined in the Plan) of the number of Shares underlying the
Restricted Units as of the date of the expiration of the Restriction Period. If
the award is to be paid in Shares, upon payout the Company shall at its option,
cause such Shares as to which the participant is entitled pursuant hereto:
(i) to be released without restriction on transfer by delivery to the custody of
the participant of a stock certificate in the name of the participant or his or
her designee, or (ii) to be credited without restriction on transfer to a
book-entry account for the benefit of the participant or his or her designee
maintained by the Company’s stock transfer agent or its designee.

 
4.  
Rights During Restriction Period. During the Restriction Period, the participant
shall not have any rights as a shareholder with respect to the Shares underlying
the Restricted Units, no dividend rights and no voting rights with respect to
the Restricted Units or any Shares underlying or issuable in respect of such
Restricted Units until such Shares are actually issued to and held of record by
the participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate evidencing such Shares. If the number of outstanding shares of
Common Stock is changed as a result of a stock dividend, stock split or the
like, without additional consideration to the Company, the Restricted Units
subject to this Award shall be adjusted to correspond to the change in the
Company’s outstanding shares of Common Stock. If the award is to be paid in
Shares, upon the expiration of the Restriction Period and payout of the award
pursuant to Section 3, the participant may exercise voting rights and shall be
entitled to receive any subsequent dividends declared by the board of directors
of the Company.



5.  
Prohibition Against Transfer.  Until the expiration of the Restriction Period,
the award, the Restricted Units subject to the award, any interest in the Shares
(in the case of a payment to be made in Shares) or cash to be paid, as
applicable, related thereto, and the rights granted under the Terms and
Conditions and this Agreement are not transferable except to family members or
trusts by will or by the laws of descent and distribution, provided that the
award, the Restricted Units subject to the award, and any interest in the Shares
or cash to be paid, as applicable, related thereto may not be so transferred to
family members or trusts except as permitted by applicable law or
regulations.  Without limiting the generality of the foregoing, except as
aforesaid, until the expiration of the Restriction Period, the award, the
Restricted Units subject to the award and any interest in the Shares (in the
case of a payment to be made in Shares) or cash to be paid, as applicable,
related thereto, may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, charge,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.



6.  
Forfeiture; Termination of Employment.  No shares of Common Stock shall be
issued to the participant prior to the date on which the Restricted Stock Units
vest, and shall be forfeited by the participant upon the participant’s
termination of employment prior to vesting for any reason other than death or
Disability, as defined in the Plan. All shares of restricted stock units will
immediately vest upon a Change in Control, as defined in the Plan, provided
participant’s in employment with the Company on the date of the Change in
Control.



7.  
Withholding.  Where required pursuant to the terms of the Plan, the Company will
satisfy any federal income tax withholding obligations that arise in connection
with the vesting of the Restricted Units by withholding shares of Common Stock
that would otherwise be available for delivery upon the vesting of this award
having a Fair Market Value, on the date the shares of Restricted Units first
become taxable equal to the minimum statutory withholding obligation or such
other withholding obligation as required by applicable law with respect to such
taxable shares. In other cases, as a condition to the delivery of Shares or the
lapse of restrictions related to this Restricted Unit, or in connection with any
other event that gives rise to a tax withholding obligation, such as payment of
a dividend equivalent in cash, the Company (i) may deduct or withhold from any
payment or distribution to the participant (whether or not pursuant to the
Plan), (ii) will be entitled to require that the participant remit cash to the
Company (through payroll deduction or otherwise) or (iii) may enter into any
other suitable arrangements to withhold, in each case, in an amount sufficient
to satisfy such withholding obligation.

 
8.  
Miscellaneous.  These Terms and Conditions and other portions of this Agreement:
(a) shall be binding upon and inure to the benefit of any successor of the
Company; (b) shall be governed by the laws of the State of Delaware and any
applicable laws of the United States; and (c) except as permitted under Sections
4(d) and 7 of the Plan, may not be amended without the written consent of both
the Company and the participant. The Agreement shall not in any way interfere
with or limit the right of the Company to terminate the participant’s employment
or service with the Company at any time, and no contract or right of employment
shall be implied by the Terms and Conditions and this Agreement of which they
form a part. For the purposes of the Terms and Conditions and this Agreement,
employment by the Company, any Subsidiary or a successor to the Company shall be
considered employment by the Company. If the award is assumed or a new award is
substituted therefor in any corporate reorganization (including, but not limited
to, any transaction of the type referred to in Section 424(a) of the Internal
Revenue Code of 1986, as amended), employment by such assuming or substituting
corporation or by a parent corporation or subsidiary thereof shall be considered
for all purposes of the award to be employment by the Company.

 
9.  
Incorporation of Plan Provisions.  The Terms and Conditions and this Agreement
are made pursuant to the Plan, the provisions of which are hereby incorporated
by reference (including without limitation, Section 6(g)(xii) of the Plan, such
that the participant may be subject to the forfeiture of the unvested portion of
this Restricted Unit award and must return any vested Restricted Units and/or
shares already delivered pursuant to this Agreement in certain circumstances
described in that Section). Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan.  In the event of a
conflict between the terms of the Terms and Conditions and this Agreement, and
the Plan, the terms of Plan shall govern.



10.  
Section 409A.  This Agreement is intended to constitute a “Short term deferral”
as defined in Treasury Regulations Section 1.409A-1(b)(4) and shall be so
interpreted.



11.  
Adjustment of Award.  In the event it is determined that the grant, vesting or
Common Stock delivery or cash payment under an award of Restricted Stock
Units was made based on incorrect financial results, the Compensation Committee
of the Board of Directors will review such grant, vesting, delivery or
payment.  If the amount of the grant, vesting, delivery or payment would have
been lower had the level of achievement of applicable financial performance
goals been calculated based on the correct financial results, the Compensation
Committee may, in its sole discretion, adjust (i.e., lower) the amount of such
grant, vesting, delivery or payment so that it reflects the amount that would
have applied based on the correct financial results and, to the extent permitted
by applicable law, require the reimbursement by the participant of any amount
delivered or paid to or received by the participant with respect to such award.
Additionally, Common Stock deliveries or cash payments under this Agreement are
subject to recovery by the Company to the extent required by the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and the Sarbanes-Oxley Act of
2002 and any regulations promulgated thereunder.



12.  
Parachute Payments.  In the event that any payment or benefit received or to be
received by the participant under this Agreement or any other award under the
Plan in connection with a Change in Control, as defined in the Plan,
(collectively, the “Change in Control Payments”) would (i) constitute (together
with other payments or benefits contingent on a Change in Control) a “parachute
payment” within the meaning of section 280G of the Code or any successor
provision and (ii) but for this section, be subject to the excise tax imposed by
section 4999 of the Code or any successor provision (the “Excise Tax”), then the
participant shall receive:



(A)  
the full amount of such Change in Control Payments, or



(B)  
such lesser amount of such Change in Control Payments, which would result in no
portion of such Change in Control Payments being subject to the Excise Tax,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
participant, on an after-tax basis, of the greatest amount of payments or
benefits contingent on the Change in Control (including without limitation the
Change in Control Payments), notwithstanding that all or some portion of such
Change in Control Payments may be taxable under Section 4999 of the Code.


Any determination required under this section shall be made in writing by an
independent public accounting firm or other independent third party selected by
the Company (the “Accountants”), whose costs shall be paid by the Company and
whose determination shall be conclusive and binding upon the participant and the
Company for all purposes.  For purposes of making the calculations required by
this section, the Accountants may make reasonable assumptions concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and participant shall furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this section.  In the event the Accountants determine the Change in Control
Payments are to be reduced under (B) above, such reduction shall first be made
as to any such Common Stock payment or benefit under any Plan awards in reverse
chronological order of the grant date, then any such cash payment or benefit
under any Plan awards in reverse chronological order of the grant date.




ePlus inc.
 
Participant
               
By:
       
Name
 
Name
                 
Title
 
Date
       

 
 
 
Form updated:  September 13, 2011 (for awards granted on or after September 23,
2011)
 
 